Exhibit 10.2

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2012 Amended and Restated STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), made as of this this
“grant date, DD” day of “grant date, MM”, “grant date, YYYY” (the “Grant Date”)
by and between Clear Channel Outdoor Holdings, Inc., a Delaware corporation (the
“Company”), and “participant name” (the “Grantee”), evidences the grant by the
Company of an award of restricted stock (the “Award”) to the Grantee on such
date and the Grantee’s acceptance of the Award in accordance with the provisions
of the Clear Channel Outdoor Holdings, Inc. 2012 Stock Amended and Restated
Incentive Plan, as it may be amended from time to time (the “Plan”). All
capitalized terms not defined herein shall have the meaning ascribed to them as
set forth in the Plan. The Company and the Grantee agree as follows:

1. Basis for Award. This Award is made under the Plan pursuant to Section 8
thereof for service rendered or to be rendered to the Company by the Grantee,
subject to all of the terms and conditions of this Agreement, including, without
limitation, Sections 3, 4 and 5 hereof.

2. Grant of Award.

(a) Subject to the terms and conditions set forth herein and in the Plan, the
Company hereby grants to the Grantee the Award, giving the Grantee “shares
granted” restricted shares of Class A Common Stock of the Company (the
“Restricted Stock”) which shall be subject to the restrictions and conditions
set forth in the Plan and in this Agreement.

(b) Shares of Restricted Stock shall be evidenced by book-entry registration
with the Company’s transfer agent or designated third-party administrator,
subject to such stop-transfer orders and other terms deemed appropriate by the
Compensation Committee of the Company’s Board of Directors (the “Committee”) to
reflect the restrictions applicable to such Restricted Stock. Notwithstanding
the foregoing, if any certificate is issued in respect of shares of Restricted
Stock at the sole discretion of the Committee, such certificate shall be
registered in the name of Grantee and shall bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to the Restricted Stock,
substantially in the following form:

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE
RESTRICTED STOCK AWARD AGREEMENT DATED AS OF “grant date”, ENTERED INTO BETWEEN
THE REGISTERED OWNER AND CLEAR CHANNEL OUTDOOR HOLDINGS, INC.”

If a certificate is issued with respect to the Restricted Stock, the Committee
may require that the certificate evidencing such shares be held in custody by
the Company until the



--------------------------------------------------------------------------------

restrictions thereon shall have lapsed and that the Grantee deliver a stock
power, endorsed in blank, relating to the shares of Restricted Stock. At the
expiration of the restrictions, the Company shall instruct the transfer agent to
release the shares from the restrictions applicable to the Restricted Stock,
subject to the terms of the Plan and applicable law or, in the event that a
certificate has been issued, redeliver to the Grantee (or his legal
representative, beneficiary or heir) share certificates for the shares deposited
with it without any legend except as otherwise provided by the Plan, this
Agreement or applicable law. If the Award is forfeited in whole or in part, the
Grantee will assign, transfer, and deliver any evidence of the shares of
Restricted Stock to the Company and cooperate with the Company to reflect such
forfeiture.

(c) The Grantee shall be entitled to receive all dividends and other
distributions paid with respect to the Restricted Stock, provided that any such
dividends or other distributions will be subject to the same vesting
requirements as the Restricted Stock to which they relate, and, to the extent
declared prior to vesting, shall be paid at the same time that such Restricted
Stock vests pursuant to Section 3 hereof. In the event that such Restricted
Stock is forfeited, any dividends or distributions previously declared with
respect to such Restricted Stock shall also be immediately forfeited. If any
dividends or distributions are paid in shares, the shares shall be deposited
with the Company and shall be subject to the same restrictions on
transferability and forfeitability as the Restricted Stock with respect to which
they were declared. Notwithstanding the foregoing, in the event that a dividend
or other distribution is paid in respect of any unvested Restricted Stock with
respect to which the Grantee has completed an election under Section 83(b) of
the Code, the Company shall pay to the Grantee in cash a portion of such
dividend or distribution in an amount equal to the amount that is payable by the
Grantee in federal, state or local taxes on account of such dividend or
distribution prior to the time that the Restricted Stock to which they relate
vests, in such amount as determined by the Company in its sole discretion;
provided, however, that for the avoidance of doubt, any portion so paid shall
reduce the amount later owed to the Grantee in the event that such distribution
or dividend later becomes vested and payable.

(d) In addition to the forfeiture restrictions set forth herein, prior to
vesting as provided in Sections 3, 4 and 5 of this Agreement, the shares of
Restricted Stock may not be sold, assigned, transferred, hypothecated, pledged
or otherwise alienated (collectively a “Transfer”) by the Grantee and any such
Transfer or attempted Transfer, whether voluntary or involuntary, and if
involuntary whether by process of law in any civil or criminal suit, action or
proceeding, whether in the nature of an insolvency or bankruptcy proceeding or
otherwise, shall be void and of no effect.

(e) The Restricted Stock granted hereunder shall initially be unvested. Subject
to Section 2(c) hereof, the Grantee shall not have the rights of a stockholder
in respect of the shares of Restricted Stock until such shares become vested and
no longer subject to the restriction in this Section 2, in each case in
accordance with Sections 3, 4 or 5.

3. Vesting. Except as otherwise provided in this Agreement, the restrictions
described in Section 2 of this Agreement will lapse, and such shares shall
become vested with respect to 100% of the shares of Restricted Stock on the
[            ] anniversary of the Grant Date

 

2



--------------------------------------------------------------------------------

(the “Vesting Date”); provided, that, the Grantee is continuously employed by or
providing services to the Company through the Vesting Date. There shall be no
proportionate or partial vesting prior to the Vesting Date and all vesting shall
occur only on the Vesting Date, subject to the Grantee’s continued service with
the Company through the Vesting Date. In the event of the Grantee’s termination
of employment or service for any reason, then, except as otherwise provided in
this Agreement, the Award, to the extent unvested at such time, shall be
immediately forfeited and the Grantee shall have to further rights to such Award
hereunder.

4. Termination of Employment.

(a) If the termination of the Grantee’s employment or service is for any reason
(including, for the avoidance of doubt, the Grantee’s death, disability or
retirement), the Award, to the extent unvested at such time, shall be
immediately forfeited without consideration and the Grantee shall have no
further rights to the Award hereunder. The Grantee’s status as an employee or
other service-provider shall not be considered terminated in the case of a leave
of absence agreed to in writing by the Company (including, but not limited to,
military and sick leave); provided that such leave is for a period of not more
than three months or re-employment or re-engagement upon expiration of such
leave is guaranteed by contract or statute.

(b) Notwithstanding any other provision of this Agreement or the Plan to the
contrary:

(i) If it is determined by the Committee that the Grantee engaged (or is
engaging in) any activity that is harmful to the business or reputation of the
Company (or any parent or subsidiary), including, without limitation, any
“Competitive Activity” (as defined below) or conduct prejudicial to or in
conflict with the Company (or any parent or subsidiary) or any material breach
of a contractual obligation to the Company (or any parent or subsidiary)
(collectively, “Prohibited Acts”), then, upon such determination by the
Committee, the Award, to the extent unvested at such time, shall be immediately
forfeited without consideration and the Grantee shall have no further rights to
such Award hereunder.

(ii) If it is determined by the Committee that the Grantee engaged in (or is
engaging in) any Prohibited Act where such Prohibited Act occurred or is
occurring within the one (1) year period immediately following the vesting of
any Restricted Stock under this Agreement, the Grantee agrees that he/she will
repay to the Company any gain realized on the vesting of such Restricted Stock
(such gain to be valued as of the relevant vesting date(s) based on the Fair
Market Value (as defined in Section 5.2 of the Plan) of the Restricted Stock
vesting on the relevant vesting date). Such repayment obligation will be
effective as of the date specified by the Committee. Any repayment obligation
must be satisfied in cash or, if permitted in the sole discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
value of the Restricted Stock on the relevant vesting date(s). The Company is
specifically authorized to off-set and deduct from any other payments, if any,
including, without limitation, wages,

 

3



--------------------------------------------------------------------------------

salary or bonus, that it may own the Grantee to secure the repayment obligations
herein contained.

The determination of whether the Grantee has engaged in a Prohibited Act shall
be determined by the Committee in good faith and in its sole discretion.

For purposes of this Agreement, the term “Competitive Activity” shall mean the
Grantee, without the prior written permission of the Committee, anywhere in the
world where the Company (or any parent or subsidiary) engages in business,
directly or indirectly, (i) entering into the employ of or rendering any
services to any person, entity or organization engaged in a business which is
directly or indirectly related to the businesses of the Company or any parent or
subsidiary (“Competitive Business”) or (ii) becoming associated with or
interested in any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor or in any other relationship or capacity other than ownership of passive
investments not exceeding 1% of the vote or value of such Competitive Business.

(c) The term “Company” as used in this Agreement with reference to the
employment or service of the Grantee shall include the Company and its parent
and subsidiaries, as appropriate.

5. Change in Control. In the event that within twelve (12) months following the
occurrence of a Change in Control (as defined herein) of the Company, the
Grantee’s employment or service relationship with the Company is terminated by
the Company without Cause (as defined herein) and other than due to the
Grantee’s death or disability, then the Award, to the the extent unvested at
such time, shall immediately vest. For the purposes hereof, the term “Change in
Control” of the Company shall mean a transaction or series of transactions that
constitutes an “Exchange Transaction” within the meaning of the Plan (or such
other event involving a change in ownership or control of the business or assets
of the Company as the Board, acting in its sole discretion, may determine). For
the avoidance of doubt, the determination of whether a transaction or series of
transactions constitutes an Exchange Transaction within the meaning of the Plan
shall be determined by the Board, acting in its sole discretion. For purposes
hereof, “Cause” shall have the meaning ascribed to such term in any employment
agreement or other similar agreement between the Grantee and the Company or any
of its subsidiaries, or, if no such agreement exists, or if there are multiple
such agreements and the provisions of such agreements conflict, means (a) the
Grantee’s failure to perform (other than by reason of disability), or material
negligence in the performance of, his or her duties and responsibilities to the
Company or any of its affiliates; (b) material breach by the Grantee of any
provision of this Agreement or any employment or other written agreement; or
(c) other conduct by the Grantee that is materially harmful to the business,
interests or reputation of the Company or any of its affiliates.

6. Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Grantee to remit to the Company, an amount sufficient
to satisfy any federal, state, local and foreign taxes of any kind (including,
but not limited to, the Grantee’s FICA and SDI obligations) which the Company,
in its sole discretion, deems necessary to be withheld or remitted to comply
with the Code and/or any other applicable law, rule or regulation

 

4



--------------------------------------------------------------------------------

with respect to the Restricted Stock and, if the Grantee fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. The Grantee may
elect to pay to the Company an amount equal to the statutory minimum amount of
the taxes which the Company shall be required to withhold by delivering to the
Company, cash, a check or at the sole discretion of the Company, shares of
Common Stock having a Fair Market Value equal to the statutory minimum amount of
the withholding tax obligation as determined by the Company. If the Grantee
properly elects (as required by Section 83(b) of the Code) within 30 days after
the issuance of the Restricted Stock to include in gross income for federal
income tax purposes in the year of issuance the Fair Market Value of such shares
of Restricted Stock, the Grantee shall pay to the Company or make arrangements
satisfactory to the Company to pay to the Company upon such election, any
federal, state or local taxes required to be withheld with respect to the
Restricted Stock. If the Grantee shall fail to make such payment, the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to the Grantee any federal, state or local taxes of
any kind required by law to be withheld with respect to the Restricted Stock, as
well as any other rights set forth in this Section 6. The Grantee acknowledges
that it is the Grantee’s sole responsibility, and not the Company’s, to file
timely and properly the election under Section 83(b) of the Code and any
corresponding provisions of state tax laws if the Grantee elects to make such
election, and the Grantee agrees to timely provide the Company with a copy of
any such election.

7. Section 409A.

(a) It is the intent of the Company that the payments and benefits under this
Agreement shall comply with, or be exempt from, Section 409A of the Code and
applicable regulations and guidance thereunder (collectively, “Section 409A”)
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with, or be exempt from, Section 409A. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Grantee by Section 409A or for any damages
for failing to comply with Section 409A.

(b) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment that constitutes “nonqualified deferred compensation”
for purposes of Code Section 409A be subject to offset under this Agreement by
any other amount unless otherwise permitted by Code Section 409A.

8. Non-Transferability. This Award is not assignable or transferable except upon
the Grantee’s death to a beneficiary designated by the Grantee in a manner
prescribed or approved for this purpose by the Committee or, if no designated
beneficiary shall survive the Grantee, pursuant to the Grantee’s will or by the
laws of descent and distribution.

9. Limitation of Rights. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to the continuation of his employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Grantee’s employment or other service.

 

5



--------------------------------------------------------------------------------

10. Securities Representations. The Grantee agrees, by acceptance of this Award,
that, upon issuance of any Shares hereunder, that, unless such Shares are then
registered under applicable federal and state securities laws, (i) acquisition
of such Shares will be for investment and not with a view to the distribution
thereof, and (ii) the Company may require an investment letter from the Grantee
in such form as may be recommended by Company counsel. The Company shall in no
event be obliged to register any securities pursuant to the Securities Act of
1933 (as now in effect or as hereafter amended) or to take any other affirmative
action in order to the issuance or transfer of Shares pursuant to this Award to
comply with any law or regulation of any governmental authority.

11. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Grantee shall be addressed to the Grantee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

12. Incorporation of Plan by Reference. This Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

13. Governing Law. This Agreement and the rights of all persons claiming under
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to conflicts of laws principles thereof.

14. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties. The issuance of the Restricted Stock
or unrestricted shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
Restricted Stock or any of the shares pursuant to this Agreement if any such
issuance would violate any such requirements. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original, but
all of which shall constitute one and the same instrument.

15. Consent. By signing this Agreement, the Grantee acknowledges and agrees
that:

 

6



--------------------------------------------------------------------------------

(a) The Company and the Company’s affiliates are permitted to hold and process
personal (and sensitive) information and data about the Grantee as part of its
personnel and other business records and may use such information in the course
of such entity’s business.

(b) In the event that disclosure is required for the proper conduct of the
business (as determined by the Company and the Company’s affiliates), the
Company and the Company’s affiliates may disclose the information referenced in
Section 15(a) to third parties, including when such entities are situated
outside the European Economic Area.

(c) This Section 15 applies to information held, used or disclosed in any
medium.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award to be executed under its
corporate seal by its duly authorized officer. This Award shall take effect as a
sealed instrument.

 

    CLEAR CHANNEL OUTDOOR HOLDINGS, INC.     By:         Name:         Title:  
      Dated:    

 

   

Acknowledged and Agreed

 

“Acceptance Date”GRANTEE

 

“Electronic Signature”

 

Name: “Participant name”

 

Address of Principal Residence:

           

 

Signature Page to Restricted Stock Award Agreement